Citation Nr: 1127134	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 1993, for the grant of service connection for headaches.

2.  Whether there was clear and unmistakable error in a January 4, 1971, rating decision that denied entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1968 to September 1970, active duty for training from August 1985 to August 1986, and active duty from January 1991 to May 1991.

By an April 1994 rating decision, service connection for headaches was granted.  In July 2002, the Veteran filed a claim for an earlier effective date for the grant of service connection for headaches.  The RO denied the claim in a July 2003 rating action, and the Veteran filed a timely notice of disagreement with the denial in August 2003.  The RO, however, took no further action on the claim.  In September 2004, the Board remanded the claim for an earlier effective date for headaches to the RO for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In April 2005, the RO issued a statement of the case addressing the Veteran's claim of entitlement to an effective date earlier than March 26, 1993, for the grant of service connection for headaches, and the Veteran timely perfected an appeal to the Board.

The Board denied the Veteran's claim in a June 2009 decision.  In May 2010, the Veteran's representative and VA's General Counsel filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the case.  The Court granted the motion in May 2010.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its denial of the Veteran's claim for an earlier effective date for the grant of service connection for headaches.  Additionally, the Joint Motion directed the Board to remand the issue of whether there was clear and unmistakable error in a January 4, 1971, rating decision that had denied entitlement to service connection for headaches pursuant to Manlincon, supra.

Pursuant to the Court's instruction, the Board remanded the Veteran's case in January 2011 with instructions for the RO to issue a statement of the case (SOC) concerning the issue of whether there was clear and unmistakable error (CUE) in a January 4, 1971, rating decision that had denied entitlement to service connection for headaches.  In the January 2011 remand, the Board noted that it was deferring adjudication of the Veteran's claim for an earlier effective date for the grant of service connection for headaches until adjudication of the Veteran's CUE claim had been completed as per the remand instructions.  The RO subsequently issued the Veteran an SOC concerning his CUE claim in March 2011, and he timely perfected an appeal to the Board.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for headaches was denied by a RO decision in January 1971; the Veteran did not appeal that decision.

2.  The Veteran filed a petition to reopen the previously denied claim for service connection for headaches that was received by the RO on March 26, 1993.

3.  In an April 1994 rating decision, the Veteran was awarded service connection for headaches, which award the RO made effective from March 26, 1993; no appeal was filed.  

4.  In a July 1994 notice of disagreement with the April 1994 rating decision, the Veteran did not disagree or express an intent to appeal the effective date assigned by the RO for the grant of service connection for headaches.

5.  The Veteran's initial claim for service connection for headaches was received in November 1970; that claim was denied by the RO in a January 1971 rating decision.  By letter dated in January 1971, the Veteran was informed of the decision and of his procedural and appellate rights; he did not appeal.

6.  The RO's January 1971 decision represents a reasonable application of extant law to the facts that were then known; there was a tenable basis in the record for the RO to deny service connection for headaches, and the RO's determination constituted a reasonable exercise of rating judgment.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 26, 1993, for the grant of service connection for headaches is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2010).

2.  The RO did not commit clear and unmistakable error in the January 1971 rating decision in which it denied the Veteran's claim for service connection for headaches.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The law governing the effective date for an award of service connection is well established.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  (There is an exception for claims filed within a year of separation from military service; in such a case, the day after separation may be assigned.  Id.)  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010); see Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Board notes that during the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  As revised, the provisions under the previous version of 38 C.F.R. § 3.400(q)(2), which concerned service department records, was removed.  The amended regulation reflects the provisions of former paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph relates to receipt of new and material evidence received during an appeal period or prior to an appellate decision, or received after a final disallowance, which does not affect the Veteran's claim.  There are no other substantive changes to 38 C.F.R. § 3.400(q) that have an effect on the issues under review.

The Veteran was originally denied service connection for headaches in a January 1971 decision.  The Veteran did not appeal that decision, which thus became final based on the evidence of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The Veteran is seeking an effective date prior to March 26, 1993, for the award of service connection for headaches.  Specifically, he contends that the effective date should be in September 1970, the day after he was separated from active duty.  As another theory of entitlement, the Veteran contends that a July 1994 notice of disagreement with the April 1994 rating decision constituted a claim for an effective date earlier than the one assigned in the April 1994 rating decision that initially awarded him service connection.  

The claim on which the current appeal is based was received on March 26, 1993.  The petition to reopen was granted, and the Veteran was awarded service connection for headaches in an April 1994 rating decision issued by the RO.  In that decision, the RO assigned an effective date to the service connection award of March 26, 1993, the date the claim was received by VA.  

In July 1994, the Veteran submitted a notice of disagreement (NOD) with the April 1994 decision with respect to the ratings assigned, but he did not disagree with the effective date assigned.  In that connection, the Board notes that the Veteran has since contended that the July 1994 NOD constituted a valid disagreement as to the effective date assigned.  It is argued that a liberal reading of the NOD should result in a finding that he had expressed disagreement with the effective date.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a "liberal manner" whether or not a veteran is represented).

The Board finds that in this case, even a liberal reading of the record does not give rise to an impression that the Veteran was seeking an earlier effective date for the grant of service connection for headaches.  See Szemraj v. Principi, 357 Fed. Cir. 1370 (Fed. Cir. 2004).  In this case, although the Veteran pointed out in the July 1994 NOD that he had "suffered severe headaches since my return from Vietnam," the Board does not find that this statement, without some indication that he wished to challenge the effective date of the grant, amounted to a disagreement with the effective date for the award.  Rather, the Board finds that his statement merely served to bolster his claim that his headaches were "severe," more severely disabling than recognized by the initial noncompensable disability rating.  His reference to having severe headaches since service, when read in the context of his disagreement, does not suggest that he was disputing the effective date for the award of service connection.  Rather, it appears that he was pointing out that, while he had had severe headaches for some time, he had not gone to VA for treatment, but instead had been receiving care from private practitioners, making the point that VA would not find instances of care showing the frequency or severity of the headaches in its own records, but would have to look elsewhere.  The Board reiterates in that connection that the Veteran did not indicate that he disagreed with the date of the award or that he desired to appeal the effective date of the award.

The version of 38 C.F.R. § 20.201 in effect at the time of the filing of the NOD in question required a written communication from a claimant or representative "expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  Although noting that special wording is not required, the regulation nonetheless required that "the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  Further, the regulation requires that, if multiple determinations are made in a single rating decision, "the specific determinations with which the claimant disagrees must be identified."  Here, the Veteran did not suggest or imply a desire to challenge the effective date of the grant of service connection.  As discussed above, the Board does not find that the July 1994 could be reasonably construed as a NOD with an effective date.  The Veteran's comments about experiencing problems since service reflect that he in fact had such problems.  That he did provided a basis for the RO's award of service connection.  Although the Veteran's comments may be construed as addressing the nature of a service connection claim-that a disability experienced by a claimant becomes evident and thereby provides the basis for a claim that is filed at some point after manifestation of the disability-his comments do not address the propriety of when the award should have been made.  To infer that his statement also meant that he was disagreeing with the effective date is not a reasonable reading of his NOD.  Only by proceeding from credulity-which the regulation does not require-could one conclude that the Veteran's comments amounted to an expression of disagreement with the effective date.  

In light of the foregoing, it is the Board's conclusion that, as a matter of law, the Veteran is not entitled to assignment of an effective date prior to March 26, 1993, for the award of service connection for headaches.  The Veteran contends that the effective date for the award of service connection for headaches should be in 1970, because he was separated from active duty in 1970.  The Veteran further claims that his July 1994 NOD raised a valid challenge to the effective date assigned in the April 1994 rating decision.  As discussed above, the Board finds that this is not the case.  Because the Veteran did not dispute the effective date when assigned in April 1994, he cannot prevail on a claim to reopen the question of entitlement to an effective date earlier than March 26, 1993, or on a "freestanding" claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The governing legal authority is clear and specific, and VA is bound by it.  As such, the claim for an earlier effective date is denied as a matter of law.

II.  Clear and Unmistakable Error in January 1971 Rating Decision

By a rating decision entered on January 4, 1971, the RO in St. Paul, Minnesota, denied the Veteran's claim for service connection for headaches.  A notice letter sent to the Veteran dated January 7, 1971, shows that he was notified of the decision as to the service connection claim, but if he believed the decision was not correct, he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the notice letter.  The Veteran did not initiate an appeal within one year as to the denial of his claim for headaches.  Consequently, the RO's July 1971 rating decision became final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1970).  The Veteran contends that clear and unmistakable error was committed in the January 1971 prior final RO decision.

VA rating decisions that are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has addressed the question of determining when there is CUE present in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, the outcome would have been manifestly changed at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313- 14; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision), the VA's failure to fulfill the duty to assist, and/or evaluation of evidence (a disagreement as to how the facts were weighed or evaluated).  See, e.g., 38 C.F.R. § 20.1403(d) (2010).  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (holding that VA's breach of duty to assist caused incomplete record but not incorrect record).

With respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable.  15 Vet. App. at 178-79.

In regards to the rating decision issued in January 1971, the Veteran contends that the RO should have granted service connection at that time for his headaches.  He argues, first, that the RO's finding that his headaches were a constitutional or developmental abnormality was unsupported by the record.  Secondly, the Veteran contends that the RO failed to consider the presumption of soundness relating to any constitutional or developmental abnormality, given that his entrance examination was silent as to any such abnormality.  See 38 C.F.R. § 3.304 (1970) (concerning the presumption of soundness).  Finally, the Veteran contends that the RO failed to consider his claims of continuity of symptomatology of his headaches from his separation from service.  See 38 C.F.R. § 3.303 (1970) (addressing chronicity and continuity of claimed disabilities).

The laws and regulations in effect at the time of the January 1971 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 310 (1958); 38 C.F.R. § 3.303 (1970).  The law also provided that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1970).  

Evidence in the record at the time of the RO's January 1971 decision included the Veteran's service treatment records and records of the Veteran's hospitalizations in November and December 1970.  Review of the Veteran's service treatment records reflects that, at medical examinations in November 1967 and July 1968, the Veteran was found to have a normal neurological system, and no headaches were diagnosed.  At a November 1967 report of medical history, the Veteran responded "No" when asked if he experienced headaches.  At a July 1968 medical history report, the Veteran responded "Yes" when asked the same question; however, no diagnosis was made at the time, and the Veteran also wrote on the report form that he was in "excellent health."  He was treated in March 1970 for complaints of headache, nausea, and vomiting; at that time, he was treated with medication.  The Veteran was again seen in July 1970 for complaints of headache, stomach cramps, and diarrhea; at that time, he was diagnosed with mononucleosis.  No follow-up treatment was recorded for either incident, and at the Veteran's September 1970 separation report of medical examination, he was again found to have a normal neurologic system.  

Records of the Veteran's November 1970 post-service hospitalization indicate that the Veteran complained to his physicians of headaches that he treated with medication.  Neurological examination was normal, and the Veteran was diagnosed with "tension headaches - etiology unknown."  He was also diagnosed at the time with passive-aggressive personality disorder.  Similarly, record of the Veteran's December 1970 hospitalization reflects that he was hospitalized for evaluation of a possible seizure disorder.  At that time, the Veteran was noted to complain of daily headaches.  Neurological examination conducted at the time was entirely normal, and the treating physician noted that the Veteran had "no evidence of a seizure disorder nor any organic neurological disease."  The treatment provider at that time diagnosed him with a personality disorder with sociopathic trends and schizoid traits and tension headaches.  

After review of the relevant evidence, applicable regulations, the Veteran's contentions, and his representative's arguments, the Board does not find that there was CUE in the January 1971 rating decision that failed to grant the Veteran service connection for headaches.  Turning to the Veteran's first argument, that the RO's conclusion that his diagnosed headaches were a constitutional or developmental abnormality was unsupported in the record, the Board finds that the Veteran's contention in this regard amounts to a claim that medical evidence at the time of the RO's decision-evidence from his 1970 hospitalizations that the RO explicitly addressed and weighed in its decision-fails to establish that his headaches were due to constitutional or developmental abnormality.  He is, in essence, arguing that the RO failed to give proper weight to certain evidence, which, if weighed or considered differently, would have resulted in an award of service connection.  The crux of the Veteran's claim is that the RO misinterpreted the evidence of his 1970 hospitalizations, which both assigns the Veteran a diagnosis of tension headaches and associates those headaches with his personality disorder, which was also diagnosed during the periods of hospitalization.

The Board has considered the Veteran's arguments but finds that, as to his first contention, the Veteran has failed to cite to specific errors of fact or law in the January 1971 RO decision.  Rather, the Veteran has merely argued that the RO committed error in its consideration of evidence of record at the time of the 1971 decision.  As held in Fugo, supra, non-specific allegations of failure to follow regulations or failure to apply the benefit-of-the-doubt or any other general, non-specific allegations of error, such as failure in the duty to assist, are insufficient to satisfy the motion requirement.  As noted above, the very evidence identified by the Veteran in his motion was in fact considered by the RO in the 1971 decision.  Any argument that the evidence of record at the time of the January 1971 decision did not support a finding that the Veteran's then-claimed headache disability was related to a constitutional or developmental abnormality is no more than a disagreement as to how the evidence was viewed by the RO.  This is not a case where the RO did not have the facts before it; it is a disagreement with how the RO viewed the facts.  Such an argument of error can not constitute clear and unmistakable error. 

The second argument by the Veteran is that the RO improperly applied the presumption of soundness.  However, the Board finds that the Veteran has misstated the findings of the RO with regard to the presumption of soundness.  As in effect at the time of the January 1971 decision, the law provided, in part, that a preexisting injury or disease will be considered to have been aggravated by service where increase is shown.  38 C.F.R. § 3.306 (1970).  However, in this case, the RO did not make a finding that the Veteran had a pre-existing disability that simply had not worsened during active duty; rather, the RO found that the Veteran's headaches were due to a constitutional or developmental abnormality, which was not considered a disability under the law in effect at that time.  See 38 C.F.R. § 3.303(c) (1970) (establishing that "congenital or developmental defects ... are not diseases or injuries within the meaning of applicable legislation.").   Because the Veteran's headaches were found by the RO to be a congenital or developmental defect, the condition was not considered a disease or injury subject to service connection under the law and regulations in effect at the time.  Therefore, the presumption of soundness does not apply in the instant case.

With respect to the argument that the RO failed to consider Veteran's claims that his headaches had begun in service and continued to the time he filed his claim, the Board notes that although the RO could have interpreted the evidence in a different way, that is not enough to meet the higher standard of proof required for a clear and unmistakable error claim.  In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made."  Russell, at 313-14.  In this case, the RO concluded that the Veteran's claimed headaches were not related to service because, despite his allegations, there was no medical evidence linking his post-service tension headaches to service or to the headaches he experienced on active duty.  Given that the Veteran was not found to have headaches at the time of his separation from active duty, the Board finds that this conclusion is a reasonable one.  Thus, as noted above, the question was debatable on the facts of the case.  Consequently, it may be said that the denial of service connection for headaches was not unreasonable.  For instance, it was plausible to conclude that the Veteran's in-service headache complaints were related to an acute bout of mononucleosis or other acute problem typical of many headaches, that resolved without developing into a chronic headache disability.  The headaches he experienced in service were associated with other symptoms and at one point apparently linked to mononucleosis, while the headaches after service were described as tension headaches, which was not a description used in service.

In short, the Board concludes that the January 1971 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed, especially in light of the evidence suggesting that the Veteran's in-service headaches had been attributed by his service treatment providers to other etiologies, like a bout of mononucleosis.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The 1971 judgment will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran service connection for headaches in January 1971.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative. 


ORDER

An effective date prior to March 26, 1993, for the grant of service connection for headaches is denied.

Clear and unmistakable error was not committed in a January 1971 rating decision that failed to award service connection for headaches; the appeal of this issue is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


